Exhibit 10.3


CONSULTING AGREEMENT


This Consulting Agreement (“Agreement”) is entered into by and between BOCO
Investments, LLC, a Colorado limited liability company (“BOCO”) and WestMountain
Index Advisors, Inc., a Colorado corporation (the “Company”) as of September 11,
2012.


In consideration of the mutual covenants and agreements set forth herein, the
parties hereto agree as follows:


1.           Engagement.  The Company hereby engages and retains BOCO as a
non-exclusive consultant to perform the services defined in Section 2
below.  BOCO hereby accepts such engagement on the terms and conditions set
forth in this Agreement.


2.           Consulting Services.  As requested from time to time by the
Company, BOCO agrees to consult with and provide advice to the Company
pertaining to the Company's business affairs. Such consultation and advice will
be provided by telephone or in person at the offices of BOCO at times mutually
convenient to the parties.


3.           No Liability.  BOCO disclaims and makes no representation or
warranty of any kind that its consultations or recommendations will assist the
Company in achieving a desired result or that any consultation or recommendation
provided by BOCO will result in a benefit to the Company.  The Company agrees
that if it adopts or adapts any of BOCO’s recommendations, the Company does so
solely at its own risk, and BOCO shall have no liability whatsoever because of
(a) any decision by the Company to adopt or adapt BOCO’s recommendations or any
action or omission by the Company in adopting or adapting BOCO’s
recommendations, or (b) the results of any such decision, action, or omission.


4.           Compensation.  Concurrently with the execution and delivery of this
Agreement, the Company shall execute and deliver to BOCO an original, wet-signed
Warrant in the form attached hereto as Exhibit A and incorporated herein.


5.           Independent Contractor.  The parties acknowledge and agree that
BOCO has been retained to act solely as a consultant to the Company. In such
capacity, BOCO shall act as an independent contractor.


6.           Term.  This Agreement may be terminated by either BOCO or the
Company upon thirty (30) days prior written notice delivered to the other party
at the address set forth herein. If not sooner terminated pursuant to the
preceding sentence, this Agreement shall be effective upon its execution and
shall terminate automatically on the date that is six months after the date
hereof.
 
 
1

--------------------------------------------------------------------------------

 


7.           Entire Agreement; Modification.   This Agreement constitutes and
contains the entire agreement between the Company and BOCO and supersede any and
all prior agreements, negotiations, correspondence, understandings and
communications between the parties, whether written or oral, respecting the
subject matter hereof.  No modification or waiver of any provision of this
Agreement or consent to departure therefrom shall be effective unless agreed to
in writing by the Company and Purchaser


8.           Assignment.  The Company may not assign any of its rights or
obligations hereunder without the prior written consent of BOCO, which consent
may be withheld in BOCO’s sole and absolute discretion.


9.           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of Colorado as applied to agreements among Colorado
residents, made and to be performed entirely within the State of Colorado,
without giving effect to conflicts of laws principles. Exclusive venue for all
actions arising out of this Agreement shall be in the district court in and for
Larimer County, Colorado, which shall have authority to adjudicate all claims
arising out of this Agreement.
 
 
THE
COMPANY:                                                                                                           


WestMountain Index Advisor, Inc., a Colorado corporation




By: /s/ Gregory Schifirn           
       Gregory Schifrin, Chief Executive Officer


Address:  2186 S. Holly Street, Suite 104, Denver, CO 80222


BOCO:


BOCO INVESTMENTS, LLC, a Colorado limited liability company




By: /s/ Joseph Zimlich           
       Joseph C. Zimlich, President of Managing Member


Address: 262 E. Mountain Ave., Fort Collins, CO 80524

2

--------------------------------------------------------------------------------
